Application by plaintiff pro se for writ of habeas corpus denied 8 August 2002. Plaintiffs pro se complaint for injury to person dismissed 15 August 2002. Plaintiffs civil complaint against the State for malicicious and deliberate erroneous convictions, imprisonment dismissed 15 August 2002. Motion by plaintiff for a mediated settlement conference or a dispute settlement center resolution on civil complaint against the State for malicious and deliberate erroneous convictions, imprisonments and sentence of death dismissed 15 August 2002.